Case 0:15-cr-60034-BB Document 56 Entered on FLSD Docket 12/28/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 15-cr-60034-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 KENNETH ANDERS,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Kenneth Ander’s Renewed Motion for

 Compassionate Release due to Serious Health Risks and Outbreak of COVID-19, ECF No. [52]

 (“Motion”). The Government filed a response in opposition, ECF No. [54] (“Response”), to which

 Defendant filed a reply, ECF No. [55] (“Reply”). The Court has reviewed the Motion, the

 Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

 the reasons set forth below, the Motion is denied.

        On June 10, 2020, the Court denied Defendant’s initial motion for compassionate release,

 which motion was based on Defendant’s underlying medical conditions against the backdrop of

 the pandemic. ECF No. [50] (“Order”). Specifically, the Court determined that compassionate

 release was inappropriate because, accepting that Defendant exhausted his administrative remedies

 and that he had extraordinary and compelling reasons for release, Defendant failed to demonstrate

 that the applicable § 3553(a) factors weighed in favor of a sentence modification or that he is not

 a danger to the community. Id. Defendant now returns seeking compassionate release because of

 his medical conditions amid the COVID-19 pandemic. ECF No. [52]. He requests the Court reduce
Case 0:15-cr-60034-BB Document 56 Entered on FLSD Docket 12/28/2020 Page 2 of 3

                                                                             Case No. 15-cr-60034-BB


 his sentence to time served and that he begins serving his 3 years supervised release as soon as

 possible. Id. at 4.1 The Government opposes, arguing that while the Motion focuses largely on the

 “extraordinary and compelling” analysis, that is not at issue, and Defendant fails to address the

 reasons for denial of his initial motion as expressed in the Order. ECF No. [54]. Additionally, the

 Government maintains that Defendant is a danger to the community, arguing that supervised

 release is insufficient to protect the community because Defendant’s crimes were “committed

 largely by contacting his victims by phone and defrauding them.” Id. at 5.

         Upon review, the Court does not find a basis to disturb the Order. Although Defendant has

 again demonstrated that he has serious medical concerns supporting “extraordinary and compelling

 reasons” for release, he fails to persuade the Court that the § 3553(a) factors militate in his favor

 or that he is not a danger to the community. Defendant presents no new evidence or argument to

 show that his sentence warrants reduction apart from his underlying medical issues. Further, while

 the Court is sympathetic to Defendant’s fears of catching COVID-19, his medical records do not

 reflect that he has tested positive for the virus, or that the procedures in place or the resources

 available at the BOP facilities are insufficient to protect him from the virus. In fact, as stated in the

 Motion, since July 2020, Defendant has been placed in confinement to prevent him “from exposure

 to other prisoners who may carry the disease.” ECF No. [11] at 10-11. In any event, the BOP

 website indicates that there is presently only one confirmed active inmate case at FCI Coleman




 1
   The Motion represents that Defendant is housed at FCI Forrest City Medium, and the Response
 states that Defendant was transferred to Atlanta USP. However, the Bureau of Prisons’ online
 inmate locator reflects that Defendant is currently housed at FCI Coleman Medium with a
 scheduled        release       date        of       February         22,      2022.       See
 https://www.bop.gov/mobile/find_inmate/index.jsp#inmate_results (Kenneth Anders, BOP
 Register Number 21834-057, last visited December 22, 2020).
                                                    2
Case 0:15-cr-60034-BB Document 56 Entered on FLSD Docket 12/28/2020 Page 3 of 3

                                                                  Case No. 15-cr-60034-BB


 Medium.2 Because Defendant has again failed to carry his burden to support compassionate

 release, the Motion is denied.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [52], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 26, 2020.




                                                    ________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




 2
  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
 December 22, 2020).
                                             3
